                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


KATHRYNN PALS, et al.;

                          Plaintiffs,
                                                                              ORDER
            vs.

TONY WEEKLYJR., BOHREN
LOGISTICS, INC., INTERSTATE
HIGHWAY CONSTRUCTION, INC., and                                              8:17CV27
D.P. SAWYER, INC.,

                          Defendants.

JUAN PAUBLO VELEZ, MARTINIANA
VELEZ, and PAOLA VELEZ,

                          Plaintiffs,
                                                                            8:17CV175
            vs.

BOHREN LOGISTICS, INC., TONY
WEEKLYJR., INTERSTATE HIGHWAY
CONSTRUCTION, INC., and D.P.
SAWYER INC,

                          Defendants.


        This matter is before the Court on Defendant D.P. Sawyer’s Motion 1 to Reinstate

Motion for Summary Judgment, Daubert Motions, Motion to Strike, and Motion to

Bifurcate, ECF No. 263.2             D.P. Sawyer represents that mediation efforts were




          1 D.P. Sawyer’s Motion was filed and appears on the record as a “Notice.” Plaintiffs’ request to

reinstate its motions was also filed as a notice. ECF No. 261. Future requests for Court action should be
filed as “Motions.”

        2   ECF Filing Number references are to Case No. 8:17cv27.
unsuccessful and seeks to reinstate the motions that had been pending when the Notice

of Mediation, ECF No. 259, was filed.

       Also pending before the Magistrate Judge is Plaintiffs’ Motion for Sanctions against

Defendant Interstate Highway Construction, Inc. (IHC), ECF No. 256. Plaintiffs’ Motion

includes requests that Plaintiffs be permitted to supplement the summary judgment record

with evidence that IHC allegedly failed to produce. Because D.P. Sawyer was IHC’s

subcontractor, the supplemental evidence may affect Plaintiffs’ resistance to several of

D.P. Sawyer’s Motions. Accordingly, in the interest of judicial economy, the Court will not

reinstate the Motions until the Magistrate Judge rules on Plaintiffs’ Motion for Sanctions.

After the Magistrate Judge rules on the Motion for Sanctions, Defendants may move to

reinstate or refile their motions, consistent with the Magistrate Judge’s ruling.

       IT IS ORDERED:

       1.     Defendant D.P. Sawyer’s Motion to Reinstate Motion for Summary

              Judgment, Daubert Motions, Motion to Strike, and Motion to Bifurcate, ECF

              No. 263, is denied without prejudice to reassertion; and

       2.     Within 14 days of the Magistrate Judge’s order on Plaintiffs’ Motion for

              Sanctions, ECF No. 256, Defendants may file a motion to reinstate or refile

              their motions.

       Dated this 10th day of April 2019.


                                                  BY THE COURT:

                                                  s/Laurie Smith Camp
                                                  Senior United States District Judge



                                             2
